 594DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHolo Krome CompanyandInternationalUnion,United Automobile,Aerospace and AgriculturalImplementWorkersof America(UAW), Local376 Case 39-CA-31121March 31, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn March 17, 1988, Administrative Law JudgeJames F Morton issued the attached decision TheGeneral Counsel has filed exceptions and a sup-porting brief and the Respondent has filed cross-ex-ceptionsBoth parties have also filed answeringbriefs 2The National Labor Relations Board has delegated its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and OrderThe judge granted the Respondent's motion todismiss the complaint on the ground that the evi-dence offered by the General Counsel was equallysusceptible to lawful and unlawful "meanings" andtherewas an insufficient basis for him to choosethe unlawful meaning over the lawful one In find-ing the General Counsel had not established aprima facie case, the judge observed that if theGeneral Counsel had met her burden, he wouldhave found that the Respondents evidence was notpersuasiveWe disagree with the judge's analysisand his conclusionThe essential facts are not in dispute The Unionconducted an organizing campaign at the Respond-ent's plant inWest Hartford, Connecticut, in thespring of 1985 Both Pace and Rutkauski, who hadbeen employed by the Respondent for 11 and 8years respectively,were active in the campaignThey both distributed union literature Pace also at-tWe note that the judge incorrectly referred to Subregion 39 asRegion 29 and Region 392The Respondent in its answenng brief contends that the GeneralCounsel s exceptions do not comply with Sec 102 46(b)(1) and(c) of theBoard s Rules and Regulations in that the General Counsel included argument and citation in some exceptions did not statespecificgrounds forothers and did not clearly correlate her supporting brief to the numberedexceptionsAlthough the General Counsels exceptions do not conform inall respectswithpertinent sections of the Board s Rules and Regulationsthey are not so deficient as to warrant disregarding themBarkman Contracting276 NLRB 1062 fn 1 (1985)We will however ignore any partof an exception that presents argument or citationWe make no determination whether Rutkauski had one or two applicaLions or whether the judge erred in not distinguishing between the formerpositionsheld byPace and Rutkauski because resolutionof thesemattersis not essential to resolutionof this casetended a representation case hearing on behalf ofthe Union and served as the Union's observer atthe election In May 1985 the Union lost the election, after which Pace went over to George Camp-bell, then a maintenance mechanic, and offered toshake his hand, saying "no hard feelings " Campbell replied that he "didn't say that" and thenturned and walked awayIn November 1985, the Respondent had a gener-al layoff that affected Pace and Rutkauski In April1986 the Union filed a charge (Case 39-CA-3024)alleging that the Respondent had violated the Actby laying off Pace and Rutkauski and by failing torecall them On June 13, 1986, the Regional Direc-tor notified the Union that it was not going to issuea complaint in the matterOn Thursday, June 26, 1986, Rutkauski calledDaniel Wing, the Respondent's director of industri-alrelations, inquiring about any job openingsWing informed him that there were none at thepresent timeRutkauski replied that he was inter-ested in any hiring the Respondent might be doingWing admitted knowing that there was an openingfor a toolcrib attendant and that it occurred to himthat Rutkauski might be interested in the job Nev-ertheless,he told Rutkauski that the Respondentwas not hiringOn Friday, June 27, Wing received a requisitionfor two machine setup and operator jobs, i e , atrimmer operator and a centerless grinder operatorWing testified he was in a "rush" to place newspaper ads for these positions as soon as he receivedthe requisitionThe ads were placed with thenewspaper on that same day An ad was alsoplaced for the toolcrib attendantWing, however,never contacted Rutkauski regarding these openings even though the Respondent had a practice ofhiring by word of mouth These ads ran from Sat-urday, June 28, to Monday, June 30 On June 30,Pace calledWing regarding the openings he hadseen advertisedWing advised him to come in andapply any time before 4 30 p in On July 1, 1986,George Campbell, who by then had been promotedto plant manager, told Wing to stop taking applica-tions for the advertised positions because the Respondent planned to transfer an employee from thesecond shift to fill the trimmer position and toautomate the grinderOn Wednesday, July 2, Pace went to the Re-spondent's plant to applyWing took Pace into hisoffice and asked him what job he was applying forPace answered the one that was advertisedWingthen angrily threw several newspaper advertise-ments on the desk and asked Pace to pick oneWhen Pace picked one of the machine operator po-sitions,Wing told him that the position was already293 NLRB No 65 HOLO KROME COtaken Pace stated that he was still interested in anyother job that might be availableWing then askedPace what job he was really seeking Pace responded that he wanted his old job backWingtold him that that was not possible because the Re-spondent did not have any recall policy The twothen argued over whether there were any recallrightsBefore leaving, Pace stated that he was stillinterested in any openingWing testified that Pacedisplayed "not a very good attitude " Specifically,he referred to Pace's argument about the recallpolicy 3On July 3, Rutkauski, who had heard throughsome friends at the plant of the operator positions,brought in his application for those openings However,Wing told him that the Respondent hadstopped taking applications for those positionsRutkauski stated that he was still interested inworking for the Respondent and to keep him inmind for any future openingsAt the time of the hearing no new employeeshad been hired for the machine operator positionsAt Plant Manager Campbell's urging, the trimmerpositionwas filled by transferring employee JohnOvrahim, a trimmer operator on the second shiftwho had received low evaluations Campbell as-serted that the grinder position was not filled be-cause of plans possibly to automate the function ofthat machineIn August 1986, Respondent hired a former em-ployee, Richard Fecto, as a header operator Fectohad quit the Respondent twice before and had lowratings on his evaluationsNeither Pace nor Rut-kauski was considered for that position 4On September 29, 1986, a complaint was issuedin this caseOn December 31, 1986, Wing wrote to Pace andRutkauski, stating that there was an opening for adegreaser and that if they were interested theyshould contact him by January 6, 1987 RutkauskicontactedWing by January 6 and was hired Hebegan work on January 19 5 Later in January an-other opening came up and Wing attempted tocontact Pace by phone several times, but was un-successfulOn January 28, he sent Pace a certifiedletter stating that he had tried unsuccessfully toreach him by phone, that there was a positionavailable, and that if Pace was interested he shouldcontact him by January 30 Pace did not do soa In Case 39-CA-3024theUnion had similarly argued that the Respondent had such a policy4 Both Pace and Rutkauski had received high ratings on their evaluations and were good employees The Respondent contended that this wasa highly skilled position for which it had trouble hiring and retaining employees It claimed that neither Pace nor Rutkauski was qualified5The judge incorrectly noted the date that Rutkauski started work asJanuary 17595Since January 30, 1987, the Respondent has notconsidered Pace for any positionIn April 1987, Pace asked Wing about a possiblejob vacancy that he had heard about from one ofthe Respondent's employeesWing informed Pacethat the opening was not going to be filled, thatPace's chances of being hired by the Respondentwere nil, and that Wing would deny ever havingmade such a statementOn the basis of these facts, the judge reached theconclusion that the best that could be said of theGeneral Counsel's case was that the Respondentknew of the discriminatees' union activities andwas aware that they were named in the chargefiledby the Union concerning the Respondent'slayoffs (Case 39-CA-3024)He found, however,that given the absence of a preexisting policy ofpreferential recall, there was insufficient basis forhim to find an unlawful motive for the failure tohirePace and Rutkauski The General Counselargues that the judge failed to consider criticalfacts in deciding that the evidence was equally sus-ceptible to lawful and unlawful meaningsWe findmerit in this argument and we disagree with thejudge's finding that the General Counsel failed toestablish a prima facie caseThe General Counsel submitted significant evi-dence demonstrating the Respondent's animus thatwas not discussed by the judge It is clear that theRespondent made known its opposition to unionrepresentation during the organizing campaign 6Further, Plant Manager Campbell showed his hos-tility toward the union effort and toward Pace spe-cificallywhen he refused to shake Pace's handafter the election In addition, Director of IndustrialRelationsWing, who handled Pace's and Rut-kauski's requests forwork, described Pace ashaving a bad attitude" about preferential recall(which was also the subject of the Union's chargeagainst the Respondent in Case 39-CA-3024), andshowed his irritation at Pace's request for a job bythrowing newspaper ads at him and asking himwhat particular job he wanted Subsequently, whenPace asked Wing about a job opening in April1987,Wing responded that they were not going tofillthe positionWing further stated that Pace'schances of ever returning to the Respondent'semploy were "nil" but that he would deny everhaving told Pace that6Althoughsuch statements do not independently violatethe Act theycan serve as the basis for finding animusSun HardwareCo173 NLRB973 fn1(1968) enfd422 F 2d 1296 (9th Cir 1970) AccordGeneralBattery Corp241 NLRB 1166 1169 (1979)In finding antiunion animus in this caseMember Cracraft does not relyon the fact that the Respondent took the position during the electioncampaign that it preferred that its employees not be represented by theUnion andexpressed that view to its employees 596DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn addition to the above evidence of animus,there are a number ofunexplained inconsistenciesor shifts in the Respondent's treatmentof the dis-cnminatees'requests for workWhen RutkauskicalledWing on June 26,1986, askingaboutanyjobopeningsthat the Respondent might have, Wingsaidthat he had none Wing, in fact, knew of atleast one opening(toolcrib attendant), which he ad-mitted Rutkauski might be interested in, but he didnot mention it to Rutkauski Furthermore, the Respondent admitted that it had a policy of hiring byword of mouth, but the following day when Wingreceived the requisitions for the operatorpositions,he did not contact Rutkauski, who had just ex-pressed a keen interest in returningto the Respond-ent's employ and who, according to the Respond-ent's ownrecords, had been regarded as a verygood employeeInstead,Wing placed ads in thenewspaper for these positions Additionally, whenPace called on June 30, Wing told him to come inand apply, however, when he did so only 2 dayslater, he was told that the jobs were already filledWhen Rutkauski came in to apply for the jobs thefollowing day, he was also informed that the jobswere no longer available The Respondent assertedthat the jobs were closed because PlantManagerCampbell (who had essentially told Pace he har-bored hard feelings after the election) wanted tofillone by a transfer and the other by automationIn sum,the General Counsel presented evidenceshowing that the Respondent opposed the unioneffort in which the discriminatees had been promi-nently involved, that Plant Manager Campbell washostile to Pace after the election, that when Rutkauski contacted Director of IndustrialRelationsWing about a job only 2 weeks after the Union'scase againsttheRespondent had been dismissed,Wing told Rutkauski that the Respondent was nothiring, even though he knew ofan opening inwhich Rutkauski might be interestedFurther,Wing did not contact Rutkauski when Wing re-ceived a job requisition the very next day, eventhough the Respondent had a practice of hiring byword of mouth When both Pace and Rutkauski responded to the Respondent's newspaper ads shortlyafter they appeared, they were told that the jobswere not availableThe General Counsel's evidence also showed that the advertised jobs werenot filled because Campbell, who had shown hostil-ity toward Pace, urged that they be filled by trans-fer or be replaced by automation, that Wing displayed anger toward Pace while Pace was applying for a job because of Pace's position on preferential recall,and thatWing described Pace ashaving a bad attitude because of his position onrecall and later told Pace that his chances of everreturning to the Respondent's employ were nilContrary to the judge, we do not find that this evi-dence, considered as a whole, is equally susceptibleto a finding that the Respondent's motives wereunlawful and a finding that they were lawful 7 In-stead,we find that the evidence warrants the infer-ence that the Respondent did not inform the discriminateesabout job openings and changed its deciSion to fill openings because it did not want to hirethe employees who, contrary to the Respondent'swishes, had previously attempted to bring in aunion and who had been involved in a Boardcharge against the Respondent advocating a posi-tion on preferential recall that the Respondent opposedWe further find that the inference of unlawfulmotivation is compelled by the Respondent's fail-ure to give a credible explanation of its reasons forrefusing to hire Pace and Rutkauski In this regard,we find that the judge erred in finding that the"precise and formalized framework" ofWrightLine,251NLRB 1083 (1980), enfd 622 F 2d 899(1stCir 1981), cert denied 455 US 989 (1982),prevented him from considering the Respondent'sasserted reasons for the refusal to hire when deter-mining whether the General Counsel had estab-lished a prima facie case The Board's decision inWright Linedid not disturb the well-establishedprinciple that if the stated motive for a discharge(or refusal to hire) is false, the trier of fact mayinfer that there is another motive that the employerwishes to conceal-an unlawful motive-where thesurrounding facts tend to reinforce that inferenceId at 1088 fn12Shattuck Denn Mining Corp vNLRB,362 F 2d 466 (9th Cir 1966),BaumgardnerCo, 288 NLRB 977 fn 4 (1988), enfd mem 866F 2d 1411 (3d Cir 1988) We find that the evidencereviewed below is indicative of the falsity of theRespondent's various asserted reasons for not offer-ing jobs to Pace and Rutkauski until after an unfairlabor practice complaint had issued concerningthem, and we also find that this evidence of falsityreinforces the inference that the Respondent's truereasons were unlawfulFor these reasons, we find that the GeneralCounsel established a prima facie case that Paceand Rutkauski were denied employment because oftheirprotected activityThe burden, therefore,shifted to the Respondent to establish that it wouldnot have hired Pace and Rutkauski even in the ab-sence of their union activities or involvement inBoard proceedings In that regard, we agree with'We note that although the judge made much of the fact that the Respondent offered jobs when they became available it was only after theSubregion had issued a complaint that the Respondent offered positionsto Pace and Rutkauski HOLO KROME COthe judge's finding that the Respondent's reasonsfor not hiring Pace and Rutkauski are not persua-siveFirst, the Respondent contended that the ad-vertisements were a mistake Campbell, who is ordinarily in charge of approving such requisitions,did not do so in this instance because his assistant,Tortoro, bypassed him and went directly to VicePresident Bononi, who approved the requisitionsBononi, who, if Respondent is to be believed, musthave known of Campbell'splanto automate thegrinder,nevertheless unquestioningly signed therequisitions that he received from Tortoro Further, itwas only after Pace and Rutkauski ex-pressed an interest in returning to the Respondent'semploy that Campbell retracted the openings TheRespondent's quick change of course raises ques-tions concerning its motive in denying employmentto Pace and Rutkauski With respect to Wing's fail-ure to mention a job opening that he thoughtwould interest Rutkauski or his failure to contactRutkauski when he received the job requisitions,the Respondent offered no explanationSecond, the Respondent failed to produce anydocumentary evidence of a specific plan to auto-mate the grinder or of John Ovrahim's alleged re-quest to transfer 8 It produced a broadly wordedmemo dated October 21, 1985, that stated that itwould be more efficient to use high speed equip-ment, automation, and robotics That memo, how-ever,made no specific reference to the grinder orany other machine, the cost of automation,a time-frame for this procedure, or any other specific informationMoreover, a request for the necessaryequipment was not made until July 16, 1986, 2weeks after Pace and Rutkauski were denied em-ploymentOn these grounds, we conclude that the Respondent failed to meet its burden underWrightLineWe therefore find that the Respondent violated Section 8(a)(1), (3), and (4) of the Act by failingand refusing to hire its former employees Pace andRutkauskiCONCLUSIONS OF LAW1The Respondent is an employer within themeaning of Section 2(2), (6), and (7) of the Act2The Union is a labor organization as defined inSection 2(5) of the Act3By refusing to hire Guiseppe (Joe) Pace orJohn Rutkauski because of their activities on behalfof the Union or because they were named in an8 TheRespondent allegedthat Ovrahimhad a longstanding request totransferbut did not produce any written evidence of this Nor did itproduce any testimony or affidavit from Ovrahim or his supervisor as tothis request It is also unexplained why the Respondent would allow anemployee who had received poor evaluations to transfer to a more demanding job597unfair labor practice charge filed with the Boardby the Union, the Respondent has engaged inunfair labor practices violative of Section8(a)(1),(3), and (4) of the Act4The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the ActREMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order theRespondent to cease and desist and to take certainaffirmative action necessary to effectuate the poli-cies of the Act Specifically, we shall order that theRespondent offer Guiseppe Pace immediate andfullemployment to the position for which he isqualified and in which he would have been em-ployed but for the discriminationagainsthim, with-out prejudice to his seniority or any other rightsand privileges to which he would be entitled absentthe discrimination against himWe shall also orderthat the Respondent make Guiseppe Pace wholefor any loss of earnings or other benefits from thedate he would have been employed but for the discrimination against him until the date of a properoffer of reemployment9 and that the Respondentsnake John Rutkauski whole for any loss of earn-ings or other benefits from the date he would havebeen employed but for the discriminationagainsthim until the date of his reemployment on January19,1989,with backpay to be computed in themanner set forth inF W Woolworth Co ,90NLRB 289 (1950), and with interest to be comput-ed in the manner set forth inNew Horizons for theRetarded,283 NLRB 1173 (1987) Finally, we shallorder that the Respondent remove from its recordsany references to the unlawful refusal to rehireGuiseppe Pace and John Rutkauski, provide themwith written notice of such removal, and informthem that the unlawful refusal to rehire will not beused as a basis for future personnel actions con-cerning them SeeSterling Sugars,261NLRB 472(1982)ORDERThe National Labor Relations Board orders thattheRespondent,Holo-KromeCompany,WestHartford, Connecticut, its officers, agents, successors, and assigns, shall1Cease and desist from9The Respondent asserts that Guiseppe Pace has no right to reemployment because he effectively declined the Respondents bona fide joboffers in late January 1987 and that his right to backpay ended at thattimeThe effect of the Respondents attempts to contact Pace and itswritten offer of January 28 1987 on the Respondent s liability is a matterbest left to the compliance stage of this proceeding 598DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(a)Refusing to hire, reemploy, or otherwise discriminate against employees because of their engaging in protected activity(b) Refusing to hire, reemploy, or otherwise dis-criminate against employees because they filedcharges with, or otherwise aided and assisted, theNational Labor Relations Board in the performanceof its functions(c) In any like or related manner interferingwith, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7of the Act2Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Offer Guiseppe Pace immediate and full em-ployment to the position for which he is qualifiedand in which he would have been employed butfor the discrimination against him, without preju-dice to his seniority or any other rights and privileges to which he would be entitled absent the dis-crimination against him, and make Guiseppe Paceand John Rutkauski whole for any loss of earningsand other benefits suffered as a result of the discrimination against them, in the manner set forth inthe remedy section of this decision(b)Remove from its files any reference to theunlawful refusal to hire Guiseppe Pace and JohnRutkauski and notify the employees in writing thatthis has been done and that the unlawful refusal tohire will not be used against them in any way(c) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(d) Post at its West Hartford, Connecticut facili-ty copies of the attached notice marked "Appendix "10 Copies of the notice, on forms provided bythe Regional Director for Region 34, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material10 If thisOrder is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to hire, reemploy, or other-wise discriminate against employees because oftheir protected activitiesWE WILL NOT refuse to hire, reemploy, or other-wise discriminate against employees because theyfilecharges with, or otherwise aid and assist, theNational Labor Relations Board in the performanceof its functionsWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Guiseppe Pace immediate andfullemployment to the position for which he isqualified and in which he would have been employed but for the discrimination against him, with-out prejudice to his seniority or any other rightsand privileges to which he would be entitled absentthe discrimination against him and WE WILL makeGuiseppe Pace and John Rutkauski whole for anyloss of earnings or other benefits they may havesuffered because of the discrimination against them,with interestWE WILL remove from our files any reference tothe refusal to hire Guiseppe Pace and John Rut-kauski and notify them in writing that this has beendone and that evidence of their unlawful refusal tohire will not be used as a basis for future personnelactions concerning themHOLD KROME COMPANYThomas M Meiklejohn Esqfor the General CounselFredrick LDorsey EsqandBurton Kainen Esq (SiegelO Connor SchiffZangari & Kamen P C),of HartfordConnecticut for Holo Krome CoDECISIONSTATEMENT OF THE CASEJAMES F MORTON, Administrative Law Judge Theissuesare whether Holo Krome Co (Respondent) in violationof Section 8(a)(1) (3), and (4) of the NationalLaborRelationsAct, refused to employ Guiseppe (Joe) HOLO KROME COPace and John Rutkauski on and since 1 July 1986 because of their activities on behalf of International Union,United Automobile,Aerospace and Agricultural Implement Workers of America(UAW) Local 376 (the Union)and also because the Union had filed an unfair laborpractice charge on their behalf 1On the entire record,including my observation of thedemeanor of the witnesses,and after due consideration ofthe briefsfiled by theGeneral Counsel and Respondent,Imake the followingFINDINGS OF FACTIJURISDICTION AND LABOR ORGANIZATION STATUSThe pleadings establish, and I find, that Respondent'soperations annually meet the Board s nonretail standardfor the assertion of jurisidiction in this case I also find,based on the pleadings, that the Union is a labor organszation as defined in Section 2(5) of the ActIITHE ALLEGEDUNFAIR LABORPRACTICESA BackgroundRespondent manufactures industrial fastners and related items at its plant in West Hartford, ConnecticutJoe Pace began working for Respondent in 1974 andwas employed as a maintenance mechanic in early 1985when the Union was attempting to organize Respondent's employees John Rutkauski started with Respondentin 1977 and was also employed in early 1985 as a maintenance mechanic Both Pace and Rutkauski actively supported the Union s organizational effort Respondent wasaware of their activity, including their handing out unionleaflets outside the West Hartford plant In March 1985the Union filed a petition in Case 39-RC-589 for an election among the approximately 170 production and maintenance employees of Respondent at that location Pace,at the Union's behest attended the hearing held in thatrepresentation case by the Board s Office in HartfordIn the ensuing campaign Respondent expressed to itsemployees its preference that they not select the Unionas their collective bargaining representativeRespondentdid not seek, by any act that would interfere with, restrain, or coerce its employees as to their rights underSection 7 of the Act to influence their choice'The actual wording of the complaint is that Respondent refused torehire them because of their activities in behalf of the Union and because said employees filed chargeswith theBoardRespondent in itsbriefwould dismiss the 8(a)(4) allegation as noformalamendment to thecomplaint was made to reflect that the Union had filed the charge ontheir behalfRespondent also appears to contend that Sec 8(a)(4) doesnot encompass an allegation of discrimination based on the filing of acharge by another on behalf of an employee I find no merit in either ofthose contentionsThe GeneralCounsel stated clearly at the hearing thatRespondent was allegedto have violatedSec 8(a)(4)discriminatingagainst Pace and Rutkauski because the Union had filed an unfair laborpractice charge naming them as alleged discnminatees Respondent wason full notice of the nature of the alleged wrong and it litigated thematter in full In these circumstances a formal amendmentof the complaint is not essential to a resolution of the issue SeeServiceMerchandiseCo 278NLRB 185(1986)Nordoes Sec 8(a)(4) protect only employeeswho themselves file chargesSeeNorrisConcreteMaterials282 NLRB289 (1986)599Pace served as the Union s observer at the electionRespondents present plant manager, George Campbellwas then a maintenance mechanic and he was Respondent s observer The Union lost the electionWhen it wasover, Pace offered to shake Campbells hand, saying nohard feelingsCampbell then answered that he didn tsay thathe turned and walked away from PaceIn November 1985, Respondent laid off Pace and Rutkauski 2 The Union filed an unfair labor practice chargeinCase 39-CA-3024 which charged Respondent withunlawfully laying them off and failing to recall them towork On 13 June 1986, Region 29 issued a letter notifying the Union that it refused to issue a complaint TheRegion determined inter alia that no evidence existsthatRespondent has a policy of recalling laid off employeesThe incidents that gave rise to the instant caseoccurred shortly after the issuance of that letterB The Alleged Unlawful Refusals to EmployThe General Counsel adduced the following evidencein support of the complaint in this caseOn 26 June 1986 Rutkauski asked Daniel Wing, Respondent s director of industrial relationswhether Respondent was doing any hiringWing repliedNot at thepresent time' Rautkauski then told him that he was interested in being hired Two days later, ads appeared inlocal newspapers in which Respondent announced it waslooking for production machine operators with setup andoperating experience and also for a toolcrib attendant onits second shift Those ads ran on Saturday June 28 toMonday June 30Wing testified under Section 611(c) of the FederalRules of Evidence He related that, when he talked toRutkauski on 26 June he was not aware that Respondentwould be advertising on 28 June for machine operatorsor for a toolcnb attendant The General Counsel doesnot contend that Respondent unlawfully failed or refusedto hire Rutkauski on 26 or 28 June The General Counseldoes contend that, by the events in the following week,when taken in overall context, Respondent has beenshown to have unlawfully refused to hire Pace and RatkauskiOn 30 June Pace telephoned Wing He said that hesaw the newspaper ad and told Wing he was interestedWing told him that he had to fill out a job applicationPace asked what was the best time to do this Wingtold him anytime before 4 30'The General Counsel does not allege that by requiringPace to fill out an application form Respondent placedan unlawful condition as to any right to be considered asa new employee The General Counsel did adduce testimony that Leo Carrier an employee who quit Respondent s employ in November 1985, returned in January1986without having to fill out an application formThere is no other evidence before meOn another point, while the General Counsel stipulated that Respondent does not have a policy of recalling2Respondent s brief states that they were laid off with others as part ofa general layoff The Union filed an labor practice charge protesting thelayoff then of Pace Rutkauski and one other employee 600DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDemployees from layoff, the General Counsel offered testimony regarding employee Richard Fecto thatseemed atfirst to be challenging the stipulationAs it turned out,theGeneral Counsel noted that Fecto was hired inAugust 1986, although he had received a relatively poorjob rating when previously in Respondents employ TheGeneral Counsel also sought to show that Fecto hadbeen discharged by Respondent for cause in 1985, theevidence I credit however, is that Fecto had left Respondent s employ in 1985 of his own volition Further,Fecto did fill out an application form on his being hiredinAugust 1986 His a header operator a highly skilledjob and one that Respondent has great difficulty in fillingwith qualified applicants NThe evidence as to employees Carrier and Fecto wasoffered by the General Counsel as beanng on Respondent smotive with respect to the following eventsOn 2 July Pace went to Respondents plant, filled outan application form, and told Wing that he was interested in the machine setup operators job, one of those advertised over the preceding weekend Pace testified thatWing told him that that job was already taken and thattherewas no job available for him at this momentWing testified that he told Pace that he had completedhis interviews for the two available positionsRutkauski came to Respondents office on 3 July 1986He filled out two applications-one for the position oftrimmer operator and the second for the position of centerless grinder operator Rutkauski testified that he filledout those two applications because he had been told byfriends of his in Respondents employ that Respondenthas such openingsWing told him that he had stoppedtaking applications for those positionsThe General Counsel does not contend and offered noevidence that Respondent hired employees for any of thepositions advertisedPace and Rutkauski told Wing that their applicationswere filed for any job that opened up On 31 December1986Wing wrote to each of them advising that Respondent had an opening for a degreaser operator on thesecond shift and that although they had applied foropenings on the first shift they should let him know by 6January 1987 if either was interested Rutkauski appliedon 6 January 1987 and was hired The complaint asamended indicates he began work on 17 January 1987Pace also applied for that job he was told that Rutkauskihad already accepted itOn 28 January 1987 Wing wrote a certified letter toPace which stated that he had been unsuccessful intrying to reach Pace by telephone concerning a job opportunity for which he was qualified and which requested Pace to contact Wing by 30 January if he has any interestPace testified that his wife told him that Wing hadtelephoned and would callagainIn order to explainwhy he did not respond to Wing's letter of 30 JanuaryPace related that he took leave from his new job withanother employer and that he had gone all overCanada for a vacation without his wife and son I findPace s explanation fanciful and do not accept it as beingoffered seriously If it was I reject it as incredible Itseemed to me to be an oblique effort on Pace s part toshow his disdain for the formal manner with which Respondent was dealing with him after 11 years serviceThe parties stipulated at the outset of the heanng thatsince about 30 January 1987 Respondent has not considered Pace for any position of employment notwithstanding that it has job openings for which he was qualifiedRelated to that stipulation is Pace s testimony that inApril 1987 he was told by Wing at a bowling alley thathis chances of ever being hired by Respondent are niland that Wing would deny ever having told this to PacePace testified that he had asked Wing if Respondent wasgoing to hire a replacement for an employee who wasleavingRespondents employ in mid April, and thatWing told him that Respondent was not going to fill thatjobThe complaint before me does not allege that Respondent since about 1 April 1987 unlawfully failed orrefused to consider Pace for employmentC AnalysisThe General Counsel has the burden of making aprima facie showing sufficient to support the inferencethat conduct engaged in by an employee and protectedby the Act was a motivating factor in an employer sdecision, which adversely affected that employeeWrightLine251NLRB 1083 1089 (1980) The Board therewent on to state that once the General Counsel has established a prima facie case, burden will shift to the employer to demonstrate that the same action would havetaken place even in the absence of the protected conductFinally, the Board, inWright Line,observed thatthismore precise and formalized framework will serveto prescribe the necessary clarification of [its] desiredprocesswhile continuing to advance the fundamentalpurposes and objectives of the Act This allocation of theburden of proof was held clearly reasonable SeeNLRBvTransportationManagement Corp462 U S 393 (1983)InWright Linethe Board stated it was appropriate to setforth there a test of causation for cases alleging violations of Section 8(a)(3) of the Act InShell Ray Mining286 NLRB 466 (1987) the Board applied theWright Linetest in deciding whether the employer there had violatedSection 8(a)(4) of the ActIn applying this test the Board has held that wherethe proffered evidence is equally susceptible to two different meanings one lawful and the other unlawful andwhere the record as a whole provides an insufficientbasis to choose the unlawful meaning over the lawfulmeaning, the General Counsel will not have met herburden of establishing a prima facie case SeePullmanPower Products Corp275 NLRB 765 (1985)In the case before me the protected activities of Paceand Rutkauski in early 1985 were known to RespondentIt engaged in no lawful acts then toward them or anyoneelse Its layoff of Pace and Rutkauski in November 1985was motivated solely by economic considerations It obviously was aware that the Union had named them in anunfair labor practice charge which protested their layoffalong with that of at least one more employee It did notthereafter engage in any conduct independently coerciveof employee rights under Section 7 The question beforeme iswhether the General Counsel has established prima HOLO KROME COfacie a causalnexusbetween the protected activities ofPace and Rutkauski in early 1985 (and also between theirbeing named in the unfair labor practice charge whichwas dismissed on 13 June 1986) and their not being hiredin early July 1986 3The General Counsels brief asserts that Pace was alsoengaged in protected activity on 2 July 1986, when herestated the Unions view found by Region 39 to bewithout meet in its letterdismissingthe Union s unfairlabor practice charge that Respondent had a policy of recalling laid off employees Pace s testimony makes clearthat the discussion on recall rights took placeafterhewas told that there was no longer an openingThe evidence adduced in the General Counsels casein chief discloses that, when there was a job opening forwhich Pace or Rutkauski was qualified and that job wasactively filled, both were offered the job Rutkauski accepted it In January and February 1987 Wing made repeated efforts to reach Pace to offer him a job Pace didnot bother to respond to any of those efforts The bestthat can be said of the General Counsels case inchief isthat Respondent advertised openings in late June and didnot hire either Pace or Rutkauski for them If they hadhad preferential recall rights under a preexisting policy,that might have been enough to warrant a bare inferencethat they were not hired because of activities protectedby the Act It may be, however, that some evidence ofdisparate treatment would also be needed and there wasnoneCfEnterpriseAggregatesCorp,276NLRB 71(1985)The evidence offered as to employee Leo Carrier s rehiring is too inconclusive to show clear disparatetreatment3 TheGeneral Counsels briefasserts that Pace was also engaged inprotected activity on 2 July 1986 whenhe restatedtheUnion s viewfound byRegion39 to be withoutmerit in its letter dismissing theUnions unfairlaborpractice charge that Respondent had apolicy of recalling laidoff employeesPace s testimony makes clear that the discussion onrecallrights tookplaceafterhe was told thattherewas no longeran opening601At best, the evidence offered by the General Counselisequally susceptible to meanings, both lawful and unlawful and there is an insufficient basis for me to choosethe unlawful meaning or motive I shall therefore considerRespondents motion to dismiss and grant it as theGeneral Counsel has not here met the burden imposedon her underWright Line 4CONCLUSIONS OF LAW1Respondent is an employer within themeaning ofSection 2(2), (6), and (7) of the Act2The Union is a labor organization as defined in Section 2(5) of the Act3The General Counsel has failed to establish primafacie that Respondent failed or refused to hire Guiseppe(Joe) Pace or John Rutkauski on about 2 or 3 July 1986,because of their activities on behalf of the Union or because they were named in an unfair labor practice chargefiledwith the Board by the Union and thus the evidenceoffered by the General Counsel is insufficient to establishthat Respondent engaged in unfair labor practices violative of Section 8(a)(1), (3), or (4) of the Actas alleged[Recommended Order fordismissalomitted from publication ]4 HadtheGeneralCounsel mether burdenIwould be disposed tofind thatRespondenthad not affirmatively rebutteditIf it be said thatthe approachused in deciding this case may be rigid it is nonethelesswithin theprecise andformalized framework advocated inWright Linesupra See alsoJohn J Hudson Inc275 NLRB 874 875 (1985) PatentheticallyI should note that the evidenceofferedby Respondent in itscase in support of its explanationfor nothiring Pace or Rutkauski inJuly 1986 was not verypersuasiveThe relevanttestimony is not in dispute exceptperhaps forPlant Manager Campbellstestimonythat he disciplined ForemanTortora for bypassing him Campbells account is notcredibleInitiallyhe gaveme the impressionthat he had disciplined Tortora severelyWhen asked aboutithe said in a tone that conveyed thathe hadtaken draconian measures against Tortora that he did not care tocomment on it at thetimeLater he testified he orally reprimanded Tortora I wouldfindthat he did not